Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ITO US 20170338287.




Consider claim 1. ITO discloses a display device (abstract, [0027] display device 100), comprising: 
a flexible substrate (first substrate is flexible [0028] fig 1);
a display layer disposed on the flexible substrate and including a plurality of light emitting units (plurality if pixels 110 formed on the flexible substrate 104. Pixels include light emitting elements 146 fig 4c); and
a first conductive layer disposed on the display layer, comprising a plurality of first conductive lines see fig 4A 134 or 136); and 
a second conductive layer disposed on the first conductive layer, comprising a plurality of second conductive lines (fig 4 138 ), wherein a portion of the second conductive lines intersects the plurality of first conductive lines to form a plurality of capacitors (fig 4A [0070 first electrode layers  134 136 138 are including in bending sensor pressure sensor or touch sensor), and another portion of the second conductive lines forms a plurality of touch units(fig 4A [0070 first electrode layers  134 136 138 are including in bending sensor pressure sensor or touch sensor), 

ITO does not disclose in the exemplary embodiment wherein at least one of the plurality of capacitors does not overlap the plurality of light emitting units in a top view of the display device. However, in another exemplary embodiment ITO discloses wherein at least one of the plurality of capacitors does not overlap the plurality of light emitting units in a top view of the display device ([0056-0059] the first electrode layer and second electrode layer and third electrode layer have openings in regions overlapping the plurality of pixels).


Consider claim 2. ITO discloses the display device as claimed in claim 1, wherein the at least one of the plurality of capacitors is disposed between two adjacent ones of the plurality of light emitting units in the top view of the display device ([0056-0059] the first electrode layer and second electrode layer and third electrode layer have openings in regions overlapping the plurality of pixels).

Consider claim 3. ITO discloses the display device as claimed in claim 1, wherein a density of the plurality of capacitors is less than a density of the plurality of light emitting units (see ITO fig 9 six Light emitting elements (fig 4c 146) are shown for every three bend sensors. Fig 8 shows 9 bend sensors which would correspond to 18 light emitting elements. However, the pixels are sufficiently smaller than patterns of the third electrode para 0043. Note the third electrodes are even smaller than the bend sensors from the sizes shown in fig 4a fig 8 and fig 9).

Consider claim 4. ITO discloses the display device as claimed in claim 1, wherein at least one of the plurality of touch units is in a metal mesh type [0056-0059] metal mesh and metal matrix.

Consider claim 5. ITO discloses the display device as claimed in claim 1, wherein at least one of the plurality of touch units does not overlap the plurality of light emitting units in the top view of the display device ([0056-0059] the first electrode layer and second electrode layer and third electrode layer have openings in regions overlapping the plurality of pixels).

display device as claimed in claim 1, further comprising an insulating layer disposed between the first conductive layer and the second conductive layer in a vertical direction perpendicular to a surface of the flexible substrate See ITO [ 0072] piezoelectric material 142 fig 3.




II. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madden et al. US 20180238716 disclose a capacitive bending sensor which uses the same electrodes for bending sensing and touch sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 02/12/2022Primary Examiner, Art Unit 2692